The court rendered the following judgment:
An appeal having been taken from the judgment or decree of the circuit court of the United States for the southern district of Hew York herein made and entered on the 17th day of Hovember, 1891, and said appeal having come on to be heard, and after hearing James T. Yan Rensselaer, assistant United States attorney, on behalf of the United States, appellant, for reversal, and William Wickham Smith, Esq., of counsel for Herter Bros., respondents, for affirmance, and due deliberation having been had thereon, and whereas the merchandise herein is determined by this court not to be dutiable as “marble in block,” nor yet as “manufactures of marble,” but that part thereof included in the importation by the Persian Monarch and represented by the sample “S. 2,” should have been classified for duty as “veined marble,” at $1.10 per cubic foot, under Schedule H, Heyl’s Tariff Index, (paragraph 467 of the tariff act of March 3, 1883,) and the remainder thereof, including the importation by La Champagne, should have been classified for duty, by similitude to “marble paving tiles,” at $1.10 per cubic foot under the same schedule and paragraph, and. under section 2499 of the Revised Statutes of the United States, as' amended by said tariff act, (chapter 121 of the Laws of 1883, approved ■ March 3,1883;) and whereas the protests of the importers herein do not raise the claim that the merchandise should be classified for duty ■ either as “veined marble” or as' “marble paving tiles” in fact or by similitude.
How, on motion of Edward Mitchell, United States attorney, it is ordered, adjudged, and decreed that the judgment or decree of the said circuit court of the United States for the southern district of Hew York herein be, and the same is hereby, in all things reversed; and it is further ordered that a mandate issue to the said circuit court directing that court to make and enter a judgment herein affirming the decision of the board of general appraisers in this case.